Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4, Line 1: “LRNC” should be spelled out before being abbreviated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freiman et al. (US 2020/0226749 A1; hereafter: Freiman), and further in view of Paik et al. (US 2017/0046839 A1; hereafter: Paik).
Regarding Claim 1, Freiman teaches: a system (Figures 1 and 2) comprising a processor (Figure 1: element 18;) and a non-transient storage medium including processor executable instructions (Para 92: “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium, or a solid-state medium”) implementing an analyzer module including a hierarchical analysis framework configured to (Figure 1: elements 14, 16, and 18; Para 77: “The image data analysis device 10’ comprises a data receiving unit 12, a data modeling unit 14, a feature extraction unit 16, a data processing unit 18, a visualization unit 20, and a user interface 22.”) but does not explicitly disclose utilizing a first set of machine learned algorithms to identify and quantify a set of biological properties utilizing medical imaging data 
In a related art, Paik teaches: utilizing a first set of machine learned algorithms to identify and quantify a set of biological properties utilizing medical imaging data (Para 11: “systems and methods are provided which utilize a processor a non-transient storage medium including processor executable instructions implementing an analyzer module including a hierarchical analytics framework configured to (i) utilize a first set of algorithms identify and quantify a set of biological properties utilizing imaging data”) for extracting biological information and properties from medical imaging data for additional processing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freiman with the above teachings of Paik to incorporate the extraction of biological properties from medical images using a machine learned algorithm. The motivation in doing so would lie in the extraction of necessary biological information for faster and more targeted processing of medical images.
Freiman, in view of Paik, teaches: segment the medical imaging data based on the quantified biological properties to delineate existence of perivascular adipose tissue (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Freiman: Para 10: “The data modeling unit can be configured to generate the segmentation model based on algorithms”; Freiman: Para 71: “The visualization unit 20 generates a map of inflammation values for each voxel of pericoronary adipose tissue as determined by the segmentation performed by the data modeling unit 14.”).
Regarding Claim 2, Freiman, in view of Paik, teaches: the system of claim 1 wherein segmenting the medical imaging data further comprises segmenting the medical imaging data into at least a lumen boundary and an outer wall boundary (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”).
Regarding Claim 3, Freiman, in view of Paik, teaches: the system of claim 2 further wherein the analyzer module is configured to partition a lumen and an outer wall based on the segmented lumen boundary and outer wall boundary into one or more vessel boundaries (Freiman: Figure 4; Freiman: Para 86: “FIG. 4 shows a visualization of X-ray image data of a coronary artery in a first view 300 analyzed with an image data analysis device….The coronary artery 301 has a coronary wall 302 and a narrowed lumen 304 due to plaque 306.”; Figure 4 of Freiman shows the partitioning of the vessels into different section. Para 10 of Freiman further discloses the different segments that are segmented).
Regarding Claim 4, Freiman, in view of Paik, teaches; the system of claim 2 wherein the biological properties include calcified regions, LRNC regions, intra-plaque regions, matrix regions, or any combination thereof (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Para 10 of Freiman discloses a non-exhaustive list of segments that could be segmented from the image. Figure 4 of Freiman also shows the plaque regions (306) of the vessel)
Regarding Claim 5, Freiman, in view of Paik, further teaches: the system of claim 2 wherein delineating the perivascular adipose tissue further comprises: creating an evaluation region by extending the outer wall boundary by a predetermined distance (Para 75: “other computer programs can be included in the memory, e.g., for performing image processing tasks, e.g. anti-aliasing, artifact reduction, or image manipulation, such as drawing, measuring distances, or the like.”; drawing and measuring distance would include setting an evaluation region to extend beyond the outer wall boundary); and utilizing a second set of machine learned algorithms to identify whether the evaluation includes the perivascular adipose tissue (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Freiman: Para 11: “The predetermined features can be designed manually and/or learned from the image data using a machine-learning method. Manually designed features include for example tissue volume, HU values, gradient-based features, and texture features.” Tissue segments from the segmentation model would include perivascular adipose tissue and are located within the evaluation region). 
Regarding Claim 6, Freiman, in view of Paik, further teaches: the system of claim 1 wherein the analyzer module is configured to determine maximum, minimum, mean, or any combination thereof a cross-sectional area of the perivascular adipose tissue (Freiman: Para 83: “The user interface 22 in this embodiment allows the user to select one or more areas in the map, e.g., a specific lesion, visualized by the visualization unit 20 in order to perform an action on the data included in the selected area. In particular, the user can estimate inflammation of the selected area based on the statistical descriptors”; Paik: Para 21: “the analyzer module may be configured to enable delineating of a field for the imaging data. In some embodiment, the delineating the field may include segmenting one of organs, vessels, lesion or other application-specific anatomical features. For example, the field may be cross-sectional slice of a blood vessel.”) for easier and clearer delineating of regions of interest in imaging data using cross-sectional area of a tissue.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freiman, in view of Paik, with the additional teachings of Paik to incorporate the use of a cross-sectional area of a tissue for analysis. The motivation in doing so would lie in the increase in accuracy in determining specific regions of interests and easier and clearer delineations of these regions of interests.
Regarding Claim 7, Freiman, in view of Paik, teaches: the system of claim 3, wherein the analyzer module is configured to, for each partition, determine a maximum, minimum, mean or any combination thereof of a cross-sectional area of each of the one more vessels boundaries (Freiman: Para 83: “The user interface 22 in this embodiment allows the user to select one or more areas in the map, e.g., a specific lesion, visualized by the visualization unit 20 in order to perform an action on the data included in the selected area. In particular, the user can estimate inflammation of the selected area based on the statistical descriptors”; Paik: Para 21: “the analyzer module may be configured to enable delineating of a field for the imaging data. In some embodiment, the delineating the field may include segmenting one of organs, vessels, lesion or other application-specific anatomical features. For example, the field may be cross-sectional slice of a blood vessel.”).
Regarding Claim 8, Freiman, in view of Paik, teaches: the system of claim 3 wherein the analyzer module is configured to, for each partition, determine volume of each of the one or more vessels boundaries (Freiman: Para 11: “The predetermined features can be designed manually and/or learned from the image data using a machine-learning method. Manually designed features include for example tissue volume, HU values, gradient-based features, and texture features.”; Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”).
Regarding Claim 9, Freiman, in view of Paik, teaches: the system of claim 3 wherein the analyzer module is configured to determine maximum, minimum, mean or any combination thereof of a cross-sectional area for a target (Freiman: Para 83: “The user interface 22 in this embodiment allows the user to select one or more areas in the map, e.g., a specific lesion, visualized by the visualization unit 20 in order to perform an action on the data included in the selected area. In particular, the user can estimate inflammation of the selected area based on the statistical descriptors”; Paik: Para 21: “the analyzer module may be configured to enable delineating of a field for the imaging data. In some embodiment, the delineating the field may include segmenting one of organs, vessels, lesion or other application-specific anatomical features. For example, the field may be cross-sectional slice of a blood vessel.”).
Regarding Claim 10, Freiman, in view of Paik, teaches: the system of claim 1 wherein segmenting the medical image data further comprises segmenting the medical image data into three-dimensional (3D) objects (Freiman: Para 9: “The part of the cardiovascular system can for example be carotid arteries, cardiac anatomy, Coronary tree or a part of the coronary tree of the patient. In this case the data modeling unit can for example be configured for generating the segmented model in form of an anatomical model, e.g., a three dimensional anatomic model, of the coronary tree of the patient from the image data”).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freiman, in view of Paik, as applied to claims above, and further in view of Nadkarni et al., “Measurement of fibrous cap thickness in atherosclerotic plaques be spatiotemporal analysis of laser speckle images”, Journal of Biomedical Optics, March 2006; hereafter: Nadkarni
Regarding Claim 11, Freiman, in view of Paik, teaches: a system (Freiman: Figures 1 and 2) comprising a processor (Freiman: Figure 1: element 18;) and a non-transient storage medium including processor executable instructions (Freiman: Para 92: “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium, or a solid-state medium”) implementing an analyzer module including a hierarchical analysis framework configured to (Freiman: Figure 1: elements 14, 16, and 18; Freiman: Para 77: “The image data analysis device 10’ comprises a data receiving unit 12, a data modeling unit 14, a feature extraction unit 16, a data processing unit 18, a visualization unit 20, and a user interface 22.”): utilize a first set of machine learned algorithms to identify and quantify a set of biological properties utilizing medical imaging data (Para 11: “systems and methods are provided which utilize a processor a non-transient storage medium including processor executable instructions implementing an analyzer module including a hierarchical analytics framework configured to (i) utilize a first set of algorithms identify and quantify a set of biological properties utilizing imaging data”), wherein the biological properties include LRNC regions of a blood vessel (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Para 10 of Freiman discloses a non-exhaustive list of segments that could be segmented from the image. Figure 4 of Freiman also shows the plaque regions (306) of the vessel); and segment the medical imaging data based on the quantified biological properties to determine a lumen boundary (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Freiman: Para 10: “The data modeling unit can be configured to generate the segmentation model based on algorithms”; Freiman: Para 71: “The visualization unit 20 generates a map of inflammation values for each voxel of pericoronary adipose tissue as determined by the segmentation performed by the data modeling unit 14.”) but does not explicitly determine a cap thickness based on a minimum distance between the lumen boundary and LRNC regions.
In a related art, Nadkarni teaches: determining a cap thickness based on a minimum distance between the lumen boundary and LRNC regions (Figure 1 shows a fibrous cap over a necrotic lipid core; Abstract: “Necrotic-core fibroatheromas (NCFA) with thin, mechanically weak fibrous caps overlaying lipid cores comprise the majority of plaques that rupture and cause acute myocardial infarction. Laser speckle imaging (LSI) has been recently demonstrated to enable atherosclerotic plaque characterization with high accuracy. We investigate spatio-temporal analysis of LSI data, in conjunction with diffusion theory and Monte Carlo modeling of light transport, to estimate fibrous cap thickness in NCFAs.”) for determining cap thickness of necrotic lipid cores.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Freiman, in view of Paik, with the above teachings of Nadkarni to incorporate the determination of cap thickness of necrotic cores. The motivation in doing so would lie in high accuracy determination of a vascular disease. 
Regarding Claim 12, Freiman, in view of Paik, and in further view of Nadkarni, teaches: the system of claim 11 wherein segmenting the medical imaging data further comprises segmenting the medical imaging data into an outer wall boundary (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”).
Regarding Claim 13, Freiman, in view of Paik, and in further view of Nadkarni, teaches: the system of claim 12 further wherein the analyzer module is configured to partition a lumen and an outer wall based on the segmented lumen boundary and outer wall boundary into one or more vessel boundaries (Freiman: Figure 4; Freiman: Para 86: “FIG. 4 shows a visualization of X-ray image data of a coronary artery in a first view 300 analyzed with an image data analysis device….The coronary artery 301 has a coronary wall 302 and a narrowed lumen 304 due to plaque 306.”; Figure 4 of Freiman shows the partitioning of the vessels into different section. Para 10 of Freiman further discloses the different segments that are segmented).
Regarding Claim 14, Freiman, in view of Paik, and in further view of Nadkarni, teaches: the system of claim 13 wherein the biological properties include calcified regions, LRNC regions, intra-plaque regions, matrix regions, or any combination thereof (Freiman: Para 10: “The segmented model comprises segments such as vessel walls, tissues, lumina, or liquids of the part of the cardiovascular system. The segments for example can for example be coronary tree vessel walls, pericoronary adipose tissue, bones, coronary lumen, blood or other segments.”; Para 10 of Freiman discloses a non-exhaustive list of segments that could be segmented from the image. Figure 4 of Freiman also shows the plaque regions (306) of the vessel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huizenga et al. (US 2005/0043614 A1), Rabbat et al. (US 2020/0126672 A1), Antoniades et al. (US 2019/0287276 A1), Kakadiaris et al. (US 2017/0337343 A1), Nair (US 2017/0245829 A1), Goldsmith (US 2019/0247050 A1), Antoniades (US 2017/0265832 A1), Gillies et al. (US 2016/0203599 A1), Min (US 2020/0237329 A1), Schmitt et al. (US 9,572,495 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668